 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MAURICE HUNT,                                     Case No. 1:16-cv-01560-LJO-BAM (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                       TO REOPEN CASE
13          v.                                         (ECF No. 41)
14   MATEVOUSIAN, et al.,
15                      Defendants.
16

17          Plaintiff Maurice Hunt (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Fed.

19   Bureau of Narcotics, 403 U.S. 388 (1971).

20          On June 15, 2018, the assigned Magistrate Judge issued findings and recommendations

21   recommending dismissal of this action, with prejudice, for failure to state a claim, and denial of

22   Plaintiff’s motion for preliminary injunction. (ECF No. 29.) Those findings and

23   recommendations were served on Plaintiff and contained notice that any objections thereto were

24   to be filed within fourteen (14) days after service. (Id. at 14.) Following two extensions of time,

25   Plaintiff’s objections were due on or before September 18, 2018. (ECF Nos. 32, 38.) No

26   objections were filed, and the findings and recommendations were adopted in full on October 1,

27   2018. (ECF No. 39.) Judgment was entered accordingly the same day. (ECF No. 40.)

28          On October 18, 2018, Plaintiff filed the instant motion to reopen the case and allow him
                                                      1
 1   additional time to file his objections to the findings and recommendations. (ECF No. 41.)

 2   Plaintiff states that on September 16, 2018, he provided his written objections to prison officials

 3   for mailing, complete with postage.

 4          The Court received no objections prior to the dismissal. The Court has no evidence that

 5   the objections were prepared and/or given to anyone at the prison for mailing except the vague,

 6   unspecific word of Mr. Hunt. The record of Mr. Hunt’s veracity does not speak well for the

 7   Court’s accepting his representation now.

 8          The Court has discretion to reconsider and either vacate or stand on a prior order. Barber

 9   v. Hawaii, 42 F.3d 1185, 1198 (9th Cir. 1994); United States v. Nutri-cology, Inc., 982 F.2d 394,

10   396 (9th Cir. 1992). Federal Rule of Civil Procedure 60(b) governs the reconsideration of final

11   orders of the district court. The Rule permits a district court to relieve a party from a final order

12   or judgment on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect . . . or

13   (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). When filing a motion for

14   reconsideration, Local Rule 230(j) requires a party to show “what new or different facts or

15   circumstances are claimed to exist which did not exist or were not shown upon such prior motion,

16   or what other grounds exist for the motion.” The party here has not met that burden.

17          The Court finds no good cause to grant Plaintiff reconsideration and re-open this action.

18   Fed. R. Civ. P. 60(b). Accordingly, Plaintiff’s motion is hereby DENIED.

19

20
     IT IS SO ORDERED.
21

22      Dated:     October 25, 2018                          /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28
                                                       2
